department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ocr 2o1s u i l xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx legend taxpayer a xxxxxxxxxxx ira x xxxxxxxxxxx company credit_union c amount d date date date date4 date date date xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxx dear xxxxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of your request on date taxpayer a received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to her medical_condition which impaired her ability to accomplish a timely rollover taxpayer a represents that on date she was first diagnosed with cancer and on date taxpayer a had surgery taxpayer a was healing from surgery for eight weeks and adjusting to replacement hormones with synthetic oral medication taxpayer a began radiation therapy on date follow-up visits blood tests medication adjustments and ultrasounds continued through date taxpayer a had ira x with company b taxpayer a represents that because company b ceased offering the product she had originally purchased called guaranteed minimum income benefit she withdrew amount d from ira x with the intent to rollover amount d into a rollover ira with credit_union c on date taxpayer a withdrew amount d from ira x with the intent to rollover the funds into an ira account and deposited amount d into her checking account on date taxpayer a was stressed and distracted by the very serious concerns for her health at the time she received the distribution from ira x taxpayer a represents that prior to and during the 60-day rollover period she experienced numerous medical problems requiring hospitalization surgery and mental stress on date which was days after the 60-day rollover period taxpayer a opened an ira account with credit_union c so that she could rollover amount d into an ira with credit_union c however because the 60-day rollover period had expired credit_union c deposited amount d into her savings account amount d has not been used for any other purpose medical documentation shows that taxpayer a had been treated for her medical_condition prior to and during the 60-day rollover period based on the facts and representations taxpayer a requests that the internal_revenue_service the service waive the day rollover requirement with respect to the distribution of amount d sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to her medical_condition which impaired her ability to accomplish a timely rollover therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you have any questions regarding this letter please contact xxxxxxxxxxx xxxxxxxxxxxx at xxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours sherri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
